             Case 3:20-cv-01325-HZ      Document 3      Filed 08/06/20     Page 1 of 3




Kelly A. Giampa, OSB #980216
Email: kgiampa@lindsayhart.com
Jay W. Beattie, OSB # 871631
Email: jbeattie@lindsayhart.com
Michael J. Estok, OSB #090748
Email: mestok@lindsayhart.com
Melissa J. Bushnick, OSB # 140704
Email: mbushnick@lindsayhart.com
LINDSAY HART, LLP
1300 SW Fifth Avenue, Suite 3400
Portland, Oregon 97201-5640
Phone: 503-226-7677
Fax: 503-226-7697
       Attorneys for Defendants


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION

DAVID OTHELLO PARKER, JR. THROUGH                                         Case No. 3:20-cv-01325
DAVINA MARIE PARKER AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
DAVID PARKER, JR.,                                           CORPORATE DISCLOSURE
                                                              STATEMENT OF ST. JUDE
                Plaintiff,                               OPERATING COMPANY, LLC, dba
                                                        HEALTHCARE AT FOSTER CREEK
        v.

ST. JUDE OPERATING COMPANY, LLC,
dba HEALTHCARE AT FOSTER CREEK,
and BENICIA SENIOR LIVING, LLC,

                Defendants.

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, defendant St. Jude

Operating Company, LLC, dba Healthcare at Foster Creek (“St. Jude”) makes the following

disclosures:

        St. Jude is a business entity organized under the laws of Oregon.         It has no parent

corporation, and no publicly held corporation owns 10% or more of its stock.




Page 1 - CORPORATE DISCLOSURE                                      LINDSAY HART, LLP

STATEMENT OF ST. JUDE OPERATING
COMPANY, LLC, dba HEALTHCARE AT
FOSTER CREEK
02049858.DOCX
           Case 3:20-cv-01325-HZ     Document 3     Filed 08/06/20   Page 2 of 3




        DATED this 6th day of August, 2020.



                            LINDSAY HART, LLP



                            By: s/ Jay W. Beattie
                                 Kelly A. Giampa, OSB No. 980216
                                 kgiampa@lindsayhart.com
                                 Jay W. Beattie, OSB No. 871631
                                 jbeattie@lindsayhart.com
                                 Michael J. Estok, OSB #090748
                                 Email: mestok@lindsayhart.com
                                 Melissa J. Bushnick, OSB # 140704
                                 Email: mbushnick@lindsayhart.com

                                 Attorneys for Defendants




Page 2 - CORPORATE DISCLOSURE                                LINDSAY HART, LLP

STATEMENT OF ST. JUDE OPERATING
COMPANY, LLC, dba HEALTHCARE AT
FOSTER CREEK
02049858.DOCX
          Case 3:20-cv-01325-HZ           Document 3   Filed 08/06/20   Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020 I served a copy of CORPORATE DISCLOSURE

STATEMENT OF ST. JUDE OPERATING COMPANY, LLC, dba HEALTHCARE AT

FOSTER CREEK on the following person(s) in the manner indicated below at the following

address(es):

      Paul Janzen
      Caroline Janzen
      Janzen Legal Services, LLC
      4550 SW Hall Blvd.
      Beaverton, OR 97005
      paul@ruggedlaw.com
      caroline@ruggedlaw.com

               Attorneys for Plaintiffs


               by Electronic Mail
               by Facsimile Transmission
               by First Class Mail
               by Hand Delivery
               by Overnight Delivery


                               By: s/ Jay W. Beattie
                                    Kelly A. Giampa, OSB No. 980216
                                    kgiampa@lindsayhart.com
                                    Jay W. Beattie, OSB No. 871631
                                    jbeattie@lindsayhart.com
                                    Michael J. Estok, OSB #090748
                                    Email: mestok@lindsayhart.com
                                    Melissa J. Bushnick, OSB # 140704
                                    Email: mbushnick@lindsayhart.com
                                    Attorneys for Defendants




CERTIFICATE OF SERVICE                                                     LINDSAY HART, LLP
                                                                    1300 SW FIFTH AVENUE, SUITE 3400
                                                                      PORTLAND, OREGON 97201-5640
                                                                   PHONE: 503-226-7677 FAX: 503-226-7697
